PER CURIAM
Driver appeals the judgment of the trial court upholding the Director of Revenue’s action notifying driver that his license would be suspended for 10 years pursuant to § 302.060(9) RSMo 1994. In his supplemental brief, Driver asserts that his petition for review was premature for the reasons set forth in Adkisson v. Director of Revenue, 891 S.W.2d 131 (Mo. banc 1995). We agree. The Director has no authority to suspend driving privileges pursuant to § 302.060(9) until Driver files an application for a new license. Id. at 133. Premature notice of an intent to suspend issued prior to any application for a new license is a nullity and does not give rise to any right of appeal. Id. Accordingly, we reverse the judgment of the trial court and remand with directions to dismiss Driver’s petition for review.